DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The pending claims at this time are 1-3,5-8,10-14 and 16-19, all of which stand rejected.  
Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 10, 12, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2009/0311936 issued to Espaird et al. 
Espaird et al. disclose a process for obtaining mineral wool comprising mineral fibres and an organic binder, in which process said mineral fibres are formed and said organic binder is added on at least part of the surface of said mineral fibres, characterized in that a compound is furthermore added to at least one part of the polydimethylsiloxanes or PDMS) or paraffins are particularly valued as they make it possible to obtain the best results, especially silicones. As best understood these do not appear to be functionalized. Other water-repellant agents that can be used according to the present invention comprise fluoropolymers or mineral or organic oils. The amount added is preferably between 0.01% and 1%, especially between 0.05 and 0.5%, or even 0.2% by weight of solids relative to the weight of mineral wool [0038]. The water-repellant agents are preferably added in the form of an emulsion in water or can be optionally mixed with an organic binder [0038-0040].  The instant references teaches that the order of steps are similar to that of Applicant who seeks that the order of steps claimed as best understood is (1) first applying a water repellent to the mineral fibers and (2) then adding water to the coated mineral fibers to make a slurry and then subsequently (3) drying slurry.  
	The instant reference [working examples at 0075+] show that the water repellant agent in this case PDMS are added in the form of an aqueous emulsion to the sized mineral wool, and then dried.  The formed panel is then subjected to testing for water absorption/water uptake [0079-0081, see table 1 and 2] and tear strength [0079]. 
Claim(s) 1-3, 5, 6, 10, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN102942351 issued to Xu et al.
Xu et al. disclose using mineral wool panel boards for sound absorbing purposes. Xu teaches mixing mineral wool, starch with dimethicone (PDMS) [along with other materials (slurry A) [see .  It should be noted that Applicant’s claims are open-ended and do not preclude the use other elements].  Xu et al. teach that water is then added; then the mixture is dried.  Xu et al. discloses that the dimethicone [PDMS] is present in the amount of 0.5-1% which is within Applicant's claimed range.    CN ‘351  teaches a slurry A contains mineral wool and dimethicone [see 0010].  The dimethicone makes up 0.5-1 parts and it is not functionalized.  The raw materials including the mineral wool, water and dimethicone are put into a high speed mixer in their appropriate amount and stirred.  The stirred material is then discharged and dried [see 0017]
Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPN 3,155,533 issued to Schashcl et al. 
Schashcl et al. disclose methods for treating glass wool with polysiloxanes such as PDMS without functionality [col. 5, lines 21-22].  The glass wool is mixed in a chambers, receptacles and columns [column 4, lines 27+].  The glass wool is treated directly with dimethylpolysiloxanes 0.5% to 2.0% [see claim 1] as is preferred, the wool may be immersed directly in a low-viscosity silicone oil, but it is preferred to prepare a dilute solution (3-25 of more viscous silicone oils in a hydrocarbon such as hexane, and immerse the glass wool therein. After immersion, the wool should be baked for not less than about half an hour at 150- 300 C. Other times and temperatures may be used. Alternatively, the glass wool may be treated by exposing the wool to the vapor of a methyl-chloro-silane. Since the wool invariably carries surface moisture, hydrolysis and polymerization occurs in-situ to produce an excellent coating.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2009/0311936 issued to Espaird et al.
	Espaird et al. teach what is set forth above but do not speak to specifically using a cupola chamber as sought in Claim 7.  Espaird does use a basket forming chamber which is similar in structure to that of a cupola. See 0060 and 0079.  Therefore, it is the position of the Office that substituting one known collection chamber for another is well within the purview of a skilled artisan.  One would have been motivated to choose collection chamber over the other based simply on whatever is cheaper and readily available.
	Regarding Claims 13, 14, 16 and 17 where Applicant seeks various resultant properties such as- Claim 13- wherein the panel is characterized by about a 50 lbs/MSF 
 	Or alternatively, it is reasonable to presume that the instant reference and it’s teachings would present the same or similar results when tested for water bulking or holding capacity or eNRC value. Support for said presumption is found in the use of like materials (i.e. same mineral wool, coated with the same treatment used for the same final end use).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would .
Claims 7 and 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN102942351 issued to Xu et al.
	Xu et al. teach what is set forth above but do not speak to specifically using a cupola chamber as sought in Claim 7.  Xu et al. does uses a high speed mixer and a tank.  A tank is a receptacle similar in structure and performance in that it holds the mixture in a receptacle similar in structure to that of a cupola. Therefore, it is the position of the Office that substituting one known collection chamber for another is well within the purview of a skilled artisan.  One would have been motivated to choose collection chamber over the other based simply on whatever is cheaper and readily available.
	Regarding Claims 13, 14, 16 and 17 where Applicant seeks various resultant properties such as- Claim 13- wherein the panel is characterized by about a 50 lbs/MSF decrease in water holding relative to an equivalent fibrous panel wherein the mineral wool was not surface treated with the water repellent agent; Claim 14, wherein the panel is characterized by about a 100 lbs/MSF decrease in water holding relative to an equivalent fibrous panel wherein the mineral wool was not surface treated with the water repellent agent; Claim 16, wherein the panel has eNRC value increase of at least about 0.05 relative to an equivalent fibrous panel wherein the mineral wool was not 
 	Or alternatively, it is reasonable to presume that the instant reference and it’s teachings would present the same or similar results when tested for water bulking or holding capacity or eNRC value. Support for said presumption is found in the use of like materials (i.e. same mineral wool, coated with the same treatment used for the same final end use).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Xu et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



ASP